            Case 2:21-cv-02083-JS Document 1 Filed 05/06/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
                                     :
VIVIAN GARZA                         :
205 Summit Trace Road                :
Langhorne, PA 19047                  :
                                     :          JURY DEMANDED
              Plaintiff,             :
                                     :
              v.                     :
                                     :          No.
NOSCO, INC.                          :
651 S. Martin Luther King Jr. Ave.   :
Waukengan, IL 60085                  :
                                     :
&                                    :
                                     :
RANDSTAD US, LLC                     :
3625 Cumberland Blvd., Suite 600     :
Atlanta, GA 30339                    :
                                     :
              Defendants.            :

                                CIVIL ACTION COMPLAINT

I. Parties and Reasons for Jurisdiction.

       1.      Plaintiff, Vivian Garza, is an adult individual residing at the above address.

       2.      Defendant, NOSCO, Inc. (hereinafter “NOSCO”) is a corporation, organized and

existing under the laws of the Illinois, registered to do business in Pennsylvania and with a

principal place of business at the 1504 Grundy Lane, Bristol, PA 19007.

       3.      Defendant, Randstad US, LLC (hereinafter “Randstad”) is, upon information and

belief, a limited liability company, organized and existing under the law of Delaware, registered

to do business in Pennsylvania and with a corporate office at the above address.
             Case 2:21-cv-02083-JS Document 1 Filed 05/06/21 Page 2 of 11




       4.       At all times material hereto, Defendants acted by and through their agents,

servants, and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendants.

       5.       At all times material hereto, Defendants acted as joint employers of Ms. Garza

exercising interlocking control and supervision of her as an employee.

       6.       Plaintiff exhausted her administrative remedies pursuant to the Equal

Employment Opportunity Act (See Exhibit “A,” a true and correct copy of a dismissal and notice

of rights issued by the Equal Employment Opportunity Commission).

       7.       This action is instituted pursuant to the Title VII of the Civil Rights Act of 1964

and applicable federal law.

       8.       Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343.

       9.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because Defendants conduct business in this district, and because a substantial part of the

acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.

Plaintiff was working for Defendants in the Eastern District of Pennsylvania at the time of the

illegal actions by Defendants as set forth herein.

II. Operative Facts.

       10.      On or about July 22, 2019, Ms. Garza was an employee hired through Defendant,

Randstad, to work at the Defendant, NOSCO’s, plant as a Catcher on the Glue Line.

       11.      Ms. Garza was qualified for her position and performed all her duties for

Defendants without complaint or issue.

       12.      In fact, on or about September 16, 2019, Ms. Garza’s supervisor, Randy, told her

that NOSCO desired to promote her to a Top-Quality Inspector.



                                                  2
              Case 2:21-cv-02083-JS Document 1 Filed 05/06/21 Page 3 of 11




        13.      On or about September 23, 2019, Ms. Garza learned that she was pregnant.

        14.      On or about September 23, 2019, Ms. Garza informed Randy that she was

pregnant.

        15.      Ms. Garza was told by Randy that this was not a problem and she proactively

attempted to obtain a doctor’s note confirming that she could work around the chemicals in the

facility.

        16.      On or about September 24, 2019, Ms. Garza reported to work, but was

experiencing bad morning sickness.

        17.      Ms. Garza advised Randy that she was feeling ill and he sent her home. During

this interaction, Randy also discussed the possibility of moving Ms. Garza to second shift, along

with a promotion.

        18.      Later that day, Ms. Garza scheduled a doctor’s appointment to verify that it was

permissible to work around the chemicals in the plant and to obtain a doctor’s note to that effect

to provide to NOSCO.

        19.      That same day, Ms. Garza received communication from Randstad that stating

that her employment with NOSCO had been terminated due to performance.

        20.      Ms. Garza requested documentation from Randstad as to why her contract was

terminated and she was advised by Randstad that, “they couldn’t give her that.”

        21.      On or about October 1, 2019, Ms. Garza filed a complaint of pregnancy

discrimination with NOSCO’s Human Resources Department.

        22.      On or about October 14, 2019, Ms. Garza was contacted by Kerry Lennon of

Randstad’s Human Resources concerning her complaint.




                                                  3
             Case 2:21-cv-02083-JS Document 1 Filed 05/06/21 Page 4 of 11




       23.      On November 5, 2019, Ms. Garza provided an email to Ms. Lennon outlining the

basis of her complaint.

       24.      On November 26, 2019, Ms. Lennon emailed Ms. Garza that she would continue

to look into her concerns and provide an update as soon as possible.

       25.      On March 6, 2020, Ms. Joanie Orzo from Randstad’s Human Resources called

Ms. Garza to discuss her complaint.

       26.      During the call Ms. Orzo advised Ms. Garza that NOSCO had provided her verbal

counseling in December of 2019 about her poor performance.

       27.      After the call, Ms. Garza wrote Ms. Orzo an email stating that she could not have

received verbal counseling from NOSCO in December of 2019, because she was terminated in

September of 2019.

       28.      Ms. Garza also advised Ms. Orzo that she was never contacted by Randstad about

another assignment.

       29.      Ms. Orzo responded that Ms. Garza’s employment with Randstad was not

terminated, only her assignment with NOSCO.

       30.      Despite Ms. Orzo telling Ms. Garza this, Ms. Garza never received another

assignment from Randstad, thereby terminating her employment.

       31.      Upon information and belief, NOSCO terminated Ms. Garza’s employment

because she was pregnant.

       32.      Upon information and belief, Randstad terminated Ms. Garza’s employment

because she was pregnant and engaged in protected activity by complaining about pregnancy

discrimination.




                                                4
               Case 2:21-cv-02083-JS Document 1 Filed 05/06/21 Page 5 of 11




         33.      As a direct and proximate result of Defendants’ conduct in terminating Ms.

Garza’s employment, Ms. Garza has sustained great economic loss, future lost earning capacity,

lost opportunity, loss of future wages, as well emotional distress, humiliation, pain and suffering

and other damages as set forth below.

III. Causes of Action.

                        COUNT I – EMPLOYMENT DISCRIMINATION
                                  (42 U.S.C.A. § 2000e-2(a))
                                   (Plaintiff v. Defendants)

         34.      Plaintiff incorporates paragraphs 1-33 as if fully set forth at length herein.

         35.      Defendants took adverse action against Plaintiff by terminating her employment.

         36.      Plaintiff’s status as a pregnant and childbearing woman places her in a protected

class.

         37.      Plaintiff’s membership in a protected class was a motivating factor in Defendants’

decisions to terminate her employment.

         38.      As such, Defendants’ decisions to terminate Plaintiff’s employment is an

unlawful employment practice, under 42. U.S.C. § 2000e-2(a).

         39.      As a proximate result of Defendants’ conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff

has also sustained work loss, loss of opportunity, and a permanent diminution of earning power

and capacity and a claim is made therefore.

         40.      As a result of the conduct of Defendants’ owners/management, Plaintiff hereby

demands punitive damages.



                                                    5
             Case 2:21-cv-02083-JS Document 1 Filed 05/06/21 Page 6 of 11




       41.      Pursuant to the Civil Rights Act of 1964, 42 U.S.C. §2000e-2(a), et seq Plaintiff

demands attorneys’ fees and court costs.

                                  COUNT II – RETALIATION
                                    (42 U.S.C.A. § 2000e-3(a))
                                (Plaintiff v. Defendant Randstad)

       42.      Plaintiff incorporates paragraph 1-41 as if fully set forth at length herein.


       43.      At set forth above, Plaintiff complained about discrimination by Defendant

NOSCO and as such, Plaintiff was engaged in protected activity under Title VII of the Civil

Rights Act.


       44.      Defendant Randstad took adverse action against Plaintiff by terminating her

employment.


       45.      As set forth above, Plaintiff’s participation in protected activity was a motivating

factor in Defendant Randstad’s decision to terminate her employment.


       46.      As such, Defendant Randstad's decision to terminate Plaintiff’s employment is

a retaliatory action prohibited by the Civil Rights Act of 1964, §704(a).

       47.      As a proximate result of Defendant Randstad's conduct, Plaintiff sustained

significant damages, including but not limited to: great economic loss, future lost

earning capacity, lost opportunity, loss of future wages, loss of front pay, loss of back

pay, as well as emotional distress, mental anguish, humiliation, pain and suffering,

consequential damages and Plaintiff has also sustained work loss, loss of opportunity,

and a permanent diminution of earning power and capacity and a claim is made

therefore.




                                                   6
             Case 2:21-cv-02083-JS Document 1 Filed 05/06/21 Page 7 of 11




       48.      As a result of the conduct of Defendant Randstad, Plaintiff hereby

demands punitive damages.


       49.      Pursuant to the Civil Rights Act of 1964, §704(a), 42 U.S.C. §2000e-

3(a), et seq., Plaintiff demands attorneys’ fees and court costs.


                    COUNT III—PREGNANCY DISCRIMINATION ACT
                             (42 U.S.C.A. § 2000(e)(k) et seq)
                                 (Plaintiff v. Defendants)

       50.      Plaintiff incorporates paragraphs 1-49 as if fully set forth at length herein.

       51.      At all times material hereto, and pursuant to the Pregnancy Discrimination Act an

employer may not discriminate against an employee on the basis of pregnancy, childbirth or

other medical conditions.

       52.      At all times material hereto, Plaintiff was pregnant and subject to the

aforementioned adverse actions, as described above.

       53.      Defendants’ conduct in terminating and Plaintiff’s employment is an adverse

action, and was taken as a result of her pregnancy and, as such, constitutes a violation of the

Pregnancy Discrimination Act, 42 U.S.C. §2000(e)(k), et seq.

       54.      As a proximate result of Defendants’ conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff

has also sustained work loss, loss of opportunity, and a permanent diminution of her earning

power and capacity and a claim is made therefore.

       55.      As a result of the conduct of Defendants’ owners/management, Plaintiff hereby

demands punitive damages.

                                                  7
              Case 2:21-cv-02083-JS Document 1 Filed 05/06/21 Page 8 of 11




        56.      Pursuant to the Pregnancy Discrimination Act, Plaintiff demands attorneys’ fees

and court costs.

        WHEREFORE, Plaintiff, Vivian Garza, seeks damages and legal and equitable relief in

connection with Defendants’ improper conduct, and specifically prays that the Court grant the

following relief to Plaintiff by:

        A. Compensatory damages, including but not limited to: back pay, front pay, past lost

              wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost

              benefits, lost future earning capacity, injury to reputation, mental and emotional

              distress, pain and suffering

        B. Punitive damages;

        C. Attorneys’ fees and costs of suit;

        D. Interest, delay damages; and,

        E. Any other further relief this Court deems just proper and equitable.




                                         LAW OFFICES OF ERIC A. SHORE, P.C.



                                         BY:____________________________
                                           ROBERT H. GRAFF, ESQUIRE (PA I.D. 206233)
                                           600 N. Jackson Street, Suite 201
                                           Media, PA 19063
                                           Ph: 267-546-0138
                                           Fx: 215-944-6124
                                           Attorney for Plaintiff, Vivian Garza
       05/06/2021
Date:________




                                                    8
Case 2:21-cv-02083-JS Document 1 Filed 05/06/21 Page 9 of 11




     EXHIBIT “A”
Case 2:21-cv-02083-JS Document 1 Filed 05/06/21 Page 10 of 11
Case 2:21-cv-02083-JS Document 1 Filed 05/06/21 Page 11 of 11
